                Case 1:20-cv-03068-DLC Document 24
                                                23 Filed 12/04/20 Page 1 of 1

                                        EISNER & DICTOR, P.C.
                                                 ATTORNEYS AT LAW
                                            39 BROADWAY, SUITE 1540
                                           NEW YORK, NEW YORK 10006

                                            TELEPHONE: (212) 473-8700
                                            FACSIMILE: (212) 473-8705                           OF COUNSEL
EUGENE G. EISNER
BENJAMIN N. DICTOR                                                                           NATHANIEL K. CHARNY*
THOMAS J. LAMADRID                          E-MAIL: office@eisnerdictor.com                   ROGER J. BERNSTEIN
                                           INTERNET: www.eisnerdictor.com
                                                                                           *NY AND NJ BAR




                                                      December 4, 2020

      VIA ECF

      Hon. Denise Cote
      United States District Judge
      United States Courthouse
                                                          MEMO ENDORSED
      500 Pearl Street, Room 1910
      New York, New York 10007

                                                      Re: Request for Adjournment of Initial Conference
                                                          Rubin v. Motivate Design LLC et al.
                                                          No. 1:20-cv-03068-DLC

      Dear Judge Cote:

      This office represents plaintiff in the above-referenced action. I write to respectfully request
      adjournment of the initial conference in this matter to January 15, 2021, or a date thereafter.

      The initial conference is currently scheduled for December 11, 2020, at 2 p.m. This is the first
      request for adjournment of the initial conference, and defendants consent to this request.

      The reason for this request is that the parties, after participating in an initial mediation session on
      November 19, 2020, have continued to explore settlement and may seek to participate in an
      additional session with the mediator. Adjournment of the initial conference will allow the parties
      to continue exploring a settlement, which would remove the need for the initial conference.

      The parties thank you for your consideration in this matter.

                                                      Respectfully submitted,     Granted. The initial
                                                                                  pretrial conference is
                                                                                  adjourned to January
                                                                                  15, 2021 at 2:00 pm.
                                                      Thomas J. Lamadrid          There shall be no
                                                                                  further adjournment of
      cc:    All counsel of record (via ECF)                                      the conference.
                                                                                  Dated: December 4, 2020
